Title: Jonathan Williams, Jr., to the American Commissioners, 23 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes. Jan. 23. 1777.
I have the pleasure to inform you that the last Lighter went to the Ship yesterday afternoon on board of which are all the provisions &c. except live Stock, which will be bought at Painbeuf. She is cleared at the Custom house and I hope will have all ready to heave up her anchor by monday. I shall go to her on sunday morning to give a last look and hope to see her undersail before I leave her. After this (my Business being finished) I shall set off for Paris unless I receive further Commands, in which Case, be it here or in any other Port, I shall obey with chearfulness and do my utmost to give you satisfaction. I am impatient to hear that the amphitrite is gone. We had a tolerable wind yesterday but it might not have reach’d L’orient. I gave mons. DuCoudray a Copy of the general Instructions when he went away, to be sure that the want of them should be no Cause of Detention.
Having nothing more than what I have already written, I conclude with assuring you that I am very respectfully Gentlemen your most obedient Servant
J Williams Junr
The Honourable The Deputies of The United States.
 
Notation: Mr Williams Nantes 23rd. Jany. 1777
